Citation Nr: 0803468	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  96-51 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
non-Hodgkin's lymphoma due to exposure to ionizing radiation.  

The veteran's case was remanded by the Board for additional 
development by the RO in April 2003.  In the remand, the RO 
was instructed to seek further information on the veteran's 
exposure to ionizing radiation, as well as a dose estimate 
from the VA Under Secretary of Health identifying the maximum 
radiation dose to which the veteran could have been exposed 
during service.  The requested information has been obtained, 
and the case is now ripe for adjudication by the Board.


FINDINGS OF FACT

1. The veteran did not participate in a radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d) (2007).

2. The competent medical evidence does not relate the 
veteran's malignant lymphoma to military service, to include 
any in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran does not have non-Hodgkin's lymphoma that is the 
result of in-service exposure to ionizing radiation.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through August 2001 and June 2007 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the August 2001 and June 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The RO also requested that the veteran submit 
evidence in his possession in support of his claim.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
timely notice required by the VCAA was not necessarily 
provided to the veteran, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service medical and personnel 
records are associated with the claims file.  In November 
2004, the Air Force Medical Support Agency notified the RO 
that it had queried the United States Air Force Master 
Radiation Exposure Registry, which did not have any records 
that pertained to the veteran having been exposed to 
radiation, to include any DD Form 1141 (Record of 
Occupational Exposure to Ionizing Radiation).  On obtaining 
an estimate of the maximum dose of radiation to which the 
veteran could have been exposed during service, the RO 
submitted a request to the VA Under Secretary of Health for a 
dose estimate and medical opinion, which was provided in 
August 2007.

The veteran has additionally submitted private treatment 
records regarding his diagnosis of and treatment for 
malignant lymphoma in 1992.  Otherwise, neither the veteran 
nor his representative has alleged that there are any 
outstanding records probative of his claim that need to be 
obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether the veteran's malignant lymphoma is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  1) contains competent evidence of 
a diagnosed disability or symptoms of a disability; 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2007).  In this case, 
as will be discussed below, there is no indication except by 
way of unsupported allegation that the veteran's malignant 
lymphoma may be associated with military service.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 12 Vet. 
App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); 
McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. 
West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in "radiation-exposed veterans" under 38 
U.S.C.A. § 1112(c) (2007) and 38 C.F.R. § 3.309(d) (2007).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) (2007) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (2007), if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran has a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability is otherwise the 
result of in-service exposure.  In other words, the fact that 
the requirements of a presumptive regulation are not met does 
not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation 
of current disease by in-service exposure.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  A 
"radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  See 38 
C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also 
include certain service at gaseous diffusion plants in 
Paducah, Kentucky; Portsmouth, Ohio; an area identified as 
K25 at Oak Ridge, Tennessee; certain service on Amchitka 
Island, Alaska; or service, if performed as an employee of 
the Department of Energy, that would qualify the claimant for 
inclusion as a member of the Special Exposure Cohort under 
Section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean:  (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; or (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under Section 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 
3.311(a) requires that a request be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the VA Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the veteran is claiming entitlement to service 
connection for malignant lymphoma, which he alleges is due to 
radiation exposure that he experienced during active service.  
Upon examination of the medical evidence, the Board concedes 
that the veteran's malignant lymphoma is presumptively a 
radiogenic disease as identified in 38 C.F.R. §3.309(d)(2) 
and § 3.311.  Although the veteran's service medical records 
contain no documentation or diagnosis of lymphoma, relevant 
post-service medical evidence of record documents that the 
veteran was diagnosed in February 1992 with a malignant 
lymphoma on the left posterior flank.  The veteran's private 
medical records reflect that oncology consultation by Thomas 
A. Shiftan, M.D., in April 1992 confirmed the diagnosis, and 
the lymphoma was treated with chemotherapy and radiation from 
September 1992 to June 1993.  Medical records associated with 
the claims file further note that the veteran's treatment was 
apparently successful; report of a June 1995 follow-up visit 
to Dr. Shiftan reflects that the veteran was "free of his 
lymphoma."  

Turning to a consideration of the veteran's exposure to 
radiation, the Board first notes that there is no evidence 
that the veteran participated in a "radiation-risk 
activity" in service as identified in 38 C.F.R. § 
3.309(d)(3).  These activities, as discussed above, involve 
either on-site participation in a test involving atmospheric 
detonation of a nuclear device, certain service at a gaseous 
diffusion plant in Paducah, Kentucky, certain service on 
Amchitka Island, Alaska, or exposure to ionizing radiation as 
a prisoner of war in Japan or as a member of the United 
States Occupation Forces in Hiroshima or Nagasaki during the 
period beginning in August 6, 1945, and ending on July 1, 
1946.  There is no evidence of record that the veteran was 
ever exposed to ionizing radiation through such defined 
radiation risk activities, nor has the veteran made such a 
claim here.  (Even though he worked as a munitions handler, 
service in that capacity does not qualify him under 
§ 3.309(d)(3)(ii)(E).  This is so because 42 U.S.C. 7384l(14) 
defines duties that would qualify an individual for inclusion 
as a member of the Special Exposure Cohort as being limited 
to work at the aforementioned gaseous diffusion plants, at 
Amchitka Island, Alaska during which time there was exposure 
to radiation during certain underground nuclear tests, or by 
designation as a member of the Special Exposure Cohort by the 
President.  The evidence does not show that the veteran 
participated in any such location, or that he was specially 
designated.)  The Board thus concludes that the veteran is 
not entitled to presumptive service connection for his 
malignant lymphoma as a "radiation-exposed veteran" under 
Section 3.309(d).

Turning to a consideration of service connection under 
Section 303(d) with the assistance of the procedural 
advantages prescribed in Section 3.311, the Board concludes 
that an award of service connection is not warranted even 
after completion of the procedures required by § 3.311.  
Although the veteran's malignant lymphoma is among those 
diseases identified in Section 3.311(b) as radiogenic, the 
evidence does not show that he was exposed to radiation in a 
dose that could reasonably have caused his malignant 
lymphoma.  

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984); 38 C.F.R. 
§ 3.311.  The regulation provides, inter alia, that in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1).

Section 3.311 establishes a series of chronological 
obligations.  Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be a showing that the veteran suffers from 
a radiogenic disease, which has been shown in this case.  38 
C.F.R. 
§ 3.311(a)(1).  Once the veteran has established a diagnosis 
of a radiogenic disease and claims that the disease is 
related to radiation exposure while in service, VA must then 
search for all available records concerning the veteran's 
exposure to radiation.  38 C.F.R. § 3.311(a)(2)(iii).  After 
the records have been obtained, they must be forwarded to the 
Under Secretary for Health for preparation of a dose 
estimate.  Id.  

In that connection, the Board notes that the veteran 
submitted an Exposure to Radiation Questionnaire in October 
1995, claiming to have served as a nuclear weapons loading 
specialist while serving in the Air Force.  His DD Form 214 
identifies the veteran's military occupational specialty 
(MOS) as weapons mechanic.  Personnel records associated with 
the file confirm that the veteran was stationed at Bitburg 
Air Base in Bitburg, Germany, where he worked as a load team 
member from October 1966 to October 1969.  In his June 1996 
notice of disagreement, the veteran further claimed to have 
been exposed to radiation during service, stating that 
"nobody knows what was inside the weapons that we loaded and 
off loaded."  This contention is further outlined in a 
November 2001 statement in which the veteran claimed that he 
was exposed to radiation via the weapons he loaded and off-
loaded at Bitburg but was never given a dosimetry badge or 
warned of the danger of absorbing radiation through proximity 
to the weapons.  

In response to the veteran's claim, the RO requested 
information from the Radiation Protection Division of the Air 
Force Medical Operations Agency (AFMOA) in April 2003 and 
again in August 2004 concerning the veteran's potential 
exposure to ionizing radiation.  Correspondence from that 
agency in November 2004 and October 2005 reflects that no 
records were found concerning the veteran's individual 
exposure to radiation during service.  The agency 
nevertheless prepared a maximum dose estimate of 1.55 rem 
total effective dose equivalent, based on the veteran's 
stated MOS of weapons loader.  The RO forwarded this 
information to the VA Under Secretary of Health in August 
2007 with a request for a dose estimate and opinion as to 
whether the veteran's malignant lymphoma was at least as 
likely as not related to this in-service exposure.  In August 
2007, the Chief Public Health and Environmental Hazards 
Officer, writing for the Under Secretary of Health, 
responded.  Basing his opinion on the dose estimate provided 
by the AFMOA and relying on the National Institute for 
Occupational Safety and Health's Interactive 
Radioepidemiological Program probability of causation tool, 
the Chief Public Health and Environmental Hazards Officer 
concluded that, at the maximum possible exposure identified 
by the AFMOA, there was an approximately 2.08 percent chance 
that the veteran's malignant lymphoma was related to his 
service.  The Chief Public Health and Environmental Hazards 
Officer thus concluded that it is unlikely the veteran's 
malignant lymphoma could be attributed to in-service 
occupational exposure to ionizing radiation.  

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease.  However, his 
service medical records do not contain DD Form 1141, Record 
of Occupational Exposure to Ionizing Radiation, nor can the 
service department verify that he had any such exposure.  It 
is not clear whether or not the United States Air Force 
issued a dosimetry badge to the appellant or compiled 
additional information concerning any exposure to ionizing 
radiation the veteran may have had during his active service, 
although the veteran has stated that he was never issued a 
dosimetry badge or other protection against or information 
concerning radiation exposure.  There is no other evidence of 
record that supports his contentions of exposure to ionizing 
radiation.  

With the data regarding his duties during service an 
estimated whole-body deep dose equivalent of 1.55 rem total 
dose was provided by the service department and based on such 
an estimation a medical opinion has been obtained that 
concludes that the veteran's lymphoma was not likely caused 
by ionizing radiation in service.  This opinion is well 
supported and explained, and is uncontradicted in the record, 
which leads the Board to conclude that the preponderance of 
the evidence is against the claim.

In summary, there is no competent medical evidence of record 
that establishes a causal link between the veteran's 
malignant lymphoma and any radiation exposure in service.  
The only evidence of record supportive of the veteran's claim 
that his disability is related to his military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2007).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, although the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide medical opinion as to the etiology of 
any diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1).  Without medical 
evidence of a nexus between the current disability and in-
service exposure, service connection is not warranted on a 
direct basis.

Under these circumstances, the claim for service connection 
for malignant lymphoma due to exposure to ionizing radiation 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for non-Hodgkin's lymphoma due to exposure 
to ionizing radiation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


